Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Claim Objections
Claims 41-60 are objected to under 37 C.F.R. 1.75(a) as not particularly and distinctly defining the invention because of the following informalities:  Claim 41 sets forth that a first angle is determined based on the time difference of arrival estimate and that a second angle is determined based on a time delay estimate.  There is no specifics set forth that distinguishes the way in which each of these angles are determined by the same criteria as set forth in claims 41 and 50 where the “time difference of arrival estimate” is considered the same criteria as “time delay estimated”; and as set forth in claim 57 the “first technique” is considered the same as the “second technique”.   What is the difference between the first and second angles or how are these angles determined differently by the language as set forth?  It is noted that none of the dependent claims 42-49, 51-56 and 58-60 defines the distinction between the first 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 41, 47-48, 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada (US 2007/0086595 A1).
Re claims 41 and 50:  Asada teaches an apparatus comprising:
a first microphone (M1), wherein the first microphone is configured to generate a first
audio signal (SM1) in response to a loudspeaker outputting a test signal (test tone);
a second microphone (M2), wherein the second microphone is configured to generate a second audio signal (SM2) in response to the loudspeaker outputting the test signal (test tone); and a computing system (34) coupled to at least one of the first microphone or the second microphone, the computing system comprising a processor (microcomputer/DSP, paragraphs [0101] and [0110] configured to execute
computer-executable instructions (routine 100) that, when executed, cause the computing system to: determine a time difference of arrival estimate based on the first audio signal and the second audio signal; paragraph [0050]
determine a first angle, paragraph [0106] and [0122] formed from a position of the loudspeaker with respect to a line that passes through positions of the first microphone 
determine a second angle, paragraph [0106] and [0122] formed from the position of the loudspeaker with respect to the line that passes through the positions of the first microphone and the second microphone (see figure 2 having a line not depicted that passes between the microphones) based on a time delay estimated using the first audio signal and the second audio signal; and
resolve an abnormal condition corresponding to the loudspeaker indicated
by at least one of the first angle or the second angle (paragraphs [0107] and [0122].  The method limitations of claim 50 encompass the same features of claim 41 and are satisfied by those features of Asada as discussed with respect to claim 41. 
Re claim 47: note a variety of abnormal conditions can exist including an object in the path such as discussed in paragraphs [0017, 0041]. 
Re claim 48: using an arrangement as depicted in figure 1 is an apparatus that satisfies the claimed audio/video receiver as broadly as defined.
Allowable Subject Matter
Claims 42-46, 49, 51-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct the objections as discussed above in paragraph 3.
Claims 57-60 are allowed over the art of record but need to include corrections to overcome the noted objections in paragraph 3 above. 
The following is a statement of reasons for the indication of allowable subject matter:  The claimed apparatus including in combination the features of claim 41 that additionally include the use of partitions and Fourier transform as set forth in claim 42; the highest amplitude in an impulse response as set forth in claim 44; the use of time windows and cross correlation as set forth in claim 45; resolving abnormal condition after a determination that a difference between the angles exceed a threshold angle value as set forth in claim 46; and the use of artificial intelligence as set forth in claim 49 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 43 depend upon those features of claim 42. The claimed method including in combination the features of claim 50 that additionally  includes the specific abnormal conditions as set forth in claims 51 and 52; use of partitioning segments along with the Fourier transform as set forth in claim 54; the use of the highest amplitude in an impulse response as set forth in claim 55; the transmitting of a notification to a user device via a network as set forth in claim 56 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 53 depend upon those features of claim 52.  The arrangement as provided in claim 57 that determines first and second angles with a first and second techniques respectively to resolve a configuration error of the loudspeaker as set forth is neither taught by nor an obvious variation of the art of record.  The limitations of claims 58-60 depend upon those features of claim 57.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/14/22